Citation Nr: 1204050	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  10-09 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran had verified active service from November 1966 to November 1970 and evidently served in the United States Air Force Reserve National Guard in 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Left ear hearing loss was noted on examination pursuant to service entry and was not permanently made worse during a period of service and is not otherwise related to active service and right ear hearing loss did not have its onset in and is not otherwise related to active service. 

2.  Tinnitus did not have its onset in and is not otherwise related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated during active service nor may sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. §§ 106, 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.306 (2011).

2.  Tinnitus was not incurred or aggravated during active service.  38 U.S.C.A. §§ 106, 1011,1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

In a June 2008 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the June 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records were obtained and his VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

The Veteran was also afforded a VA examination in September 2008 in conjunction with his claims and the report is of record.  The Board's duties to notify and assist have been met. 

II. Factual Background and Legal Analysis 

The Board has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The Veteran asserts that he was exposed to acoustic trauma from pump engines during military service in his work as a water and waste specialist.  He believes that this exposure caused him to develop bilateral hearing loss and tinnitus.  

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Even if there is no record of sensorineural hearing loss in service, its incurrence in service will be presumed if the disease was manifest to a compensable degree within one year after separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  Id.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a). Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b) . 

A veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C.A. § 1111.  
A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

Hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 . 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The Court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The Court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157. 

Service treatment records reveal that, when the Veteran was examined for pre-induction in October 1966, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10) 
0 (10)
10 (20)
10 (15)
LEFT
5 (20)
10 (20) 
0 (10)
10 (20) 
45 (50)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.) 

The examiner noted mild scarring in the Veteran's left ear and high frequency hearing loss, neither considered disqualifying and the Veteran was found qualified for active service.

When examined in August 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
20
10
LEFT
15
10
0
10
40

The Veteran was examined for separation from active service in September 1970, when pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
15
20
LEFT
20
10
5
10
45

In February 1985, the Veteran was examined for enlistment in the United States Air Force Reserve National Guard, and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
25
30
LEFT
20
10
0
60
50

The examiner noted that the Veteran had high frequency hearing loss and he was found qualified for enlistment.

Post service, March 2008 private audiogram records indicate that the Veteran had mild to severe sensorineural hearing loss in both ears, consistent with VA regulations.  

In September 2008, the Veteran underwent VA audiology examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  She noted that his 1966 induction examination revealed normal hearing in the right ear, and a 45 db hearing loss at 4000 Hz in the left ear with identical results at the September 1970 separation examination.  The Veteran gave a history of exposure to acoustic trauma in service from large diesel engines and pumping stations without hearing protection while working in civil engineering.  He also had civilian noise exposure working in an asphalt plant and laying asphalt, with recreational noise exposure from hunting, when he did use hearing protection.  The Veteran also had constant bilateral tinnitus.

Upon clinical evaluation, the diagnosis was moderate to severe sensorineural hearing loss, bilaterally, that was consistent with VA regulations, and constant bilateral tinnitus.  According to the VA examiner, the Veteran's service treatment records show no progression of a pre-existing hearing loss in the left ear during active military service.  His hearing was within normal limits in the right ear throughout military service.  She also noted that his service treatment records were silent for tinnitus.  According to the VA examiner, noise-induced hearing loss/tinnitus occurred at the time of the exposure, not after the noise has ceased.  Thus, in the VA examiner's opinion, the Veteran's pre-existing left ear hearing loss was not aggravated by acoustic trauma during military service and his current right ear hearing loss and tinnitus were not the result of exposure to acoustic trauma in service.  She also opined that the Veteran's tinnitus was likely as not a symptom associated with his hearing loss.

Here, the Veteran's examination on entry into service included normal right ear audiometric findings, but high frequency hearing loss was noted, apparently a reference to left ear hearing loss at 4000 Hz when a 45 db loss was reported.  The September 2008 VA examiner opined that left ear hearing loss pre-existed service. The Board finds that the Veteran's left ear hearing loss, as noted on his entry physical examination, pre-existed active duty. 

The next step of the inquiry is to determine whether the Veteran's left ear hearing loss was aggravated in service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  VAOPGCPREC 3-2003 (July 16, 2003).

While service medical records confirmed his left ear hearing loss, there is no competent evidence that the disorder was aggravated in service.  In fact, as noted by the September 2008 VA examiner, the Veteran's left ear audiometric findings at separation, at 4000 Hz. were identical (actually slightly improved as) to those reported at pre-induction.  The symptoms exhibited prior to entering service, the diagnoses, and degree of impairment were similar to separation examination manifestations.  There is no competent evidence refuting this fact. 

Furthermore, the September 2008 VA examiner, who reviewed the claims file and performed a clinical evaluation, found, without equivocation, that the Veteran's left ear hearing loss was not aggravated by service.  Rather, she explained that the service treatment records show no progression of a pre-existing hearing loss in the left ear during active military service.  Moreover, the VA examiner noted that the Veteran's right ear hearing was within normal limits throughout military service. 

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008)

The VA opinion is factually accurate, fully articulated, and contains sound reasoning; it is clearly only probative evidence concerning the questions at issue.  Therefore, the VA opinion is afforded significant probative value. 

There is simply no competent evidence that the Veteran's service resulted in any permanent increase in the severity of his left ear hearing loss.  Thus, the evidence clearly and unmistakably shows that there was no permanent aggravation in service of any pre-existing disability.

Additionally, the VA examiner opined that right ear hearing loss and tinnitus were not the result of the Veteran's in-service acoustic trauma.  She noted that his right ear hearing was within normal limits throughout his military service and that his tinnitus was as likely as not a symptom associated with his hearing loss.  It was reported that the date of onset of tinnitus was unknown.  The Veteran did not report a history of bilateral hearing loss or tinnitus since service.  

To the extent the Veteran is claiming that bilateral hearing problems and tinnitus had their initial onset in service, he is competent to do so, but this is not credible in view of the clinical evidence establishing left ear hearing loss problems prior to entry into service, normal right ear hearing on testing in service and the Veteran not reciting a history of tinnitus dating back to service when being evaluated for auditory problems. 

While the Veteran maintains that he has bilateral hearing loss and tinnitus related to acoustic trauma during his active service, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. at 186; see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative evidence of record is against the Veteran's claims for service connection bilateral hearing loss and tinnitus and his claims must be denied. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


